UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                      Before
                       CAMPANELLA, HERRING, and PENLAND
                             Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                        Specialist DAYSHAWN M. GUICE
                          United States Army, Appellant

                                   ARMY 20150774

                 Headquarters, 1st Infantry Division and Fort Riley
                     Charles L. Pritchard, Jr., Military Judge
                  Colonel Warren L. Wells, Staff Judge Advocate

For Appellant: Major Christopher D. Coleman, JA; Captain J. David Hammond, JA
(on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Lieutenant Colonel A. G. Courie III,
JA; Major Melissa Dasgupta Smith, JA; Captain Vincent S. Scalfani, JA (on brief).

                                   25 October 2016

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

PENLAND, Judge:

       A military judge sitting as a general court-martial convicted appellant,
consistent with his pleas, of one specification each of possessing and distributing
child pornography, in violation of Article 134, Uniform Code of Military Justice, 10
U.S.C. § 934 (2012) [hereinafter UCMJ]. The military judge sentenced appellant to
a dishonorable discharge, forty-five months confinement, and reduction to the grade
of E-1. Pursuant to a pretrial agreement, the convening authority approved so much
of the sentence as provided for a dishonorable discharge, confinement for thirty
months, and reduction to E-1.

       We review this case under Article 66, UCMJ, and grant relief based on a
partially-insufficient providence inquiry. See United States v. Inabinette, 66 M.J.
320, 322 (C.A.A.F. 2008); United States v. Prater, 32 M.J. 433, 436 (C.M.A. 1991);
UCMJ art. 45(a); Rule for Courts-Martial [hereinafter R.C.M.] 910(e).

      With respect to each specification, appellant was found guilty of criminal acts
that were charged as “being to the prejudice of good order and discipline in the
GUICE—ARMY 20150774

armed forces and of a nature to bring discredit to the armed forces.” However,
neither the providence inquiry nor stipulation of fact describe how appellant’s
misconduct prejudiced good order and discipline. In fact, when the military judge
asked appellant about this terminal element, appellant indicated his criminality did
not have any such prejudicial effect.

      The government concedes the error described above, which is the only one
appellant assigns. We agree with the parties’ assessment.

      In all other respects, the providence inquiry was sound.

                                   CONCLUSION

       The court AFFIRMS only so much of the findings of guilty of the
specifications of The Charge as finds:

             Specification 1. In that Specialist Dayshawn M. Guice,
             U.S. Army, did, at or near Fort Riley, Kansas, between on
             or about 1 July 2012 and on or about 19 March 2014,
             knowingly and wrongfully possess child pornography, to
             wit: digital images and videos of a minor, or what appears
             to be a minor, engaging in sexually explicit conduct, such
             conduct being of a nature to bring discredit upon the
             armed forces.

             Specification 2. In that Specialist Dayshawn M. Guice,
             U.S. Army, did, at or near Fort Riley, Kansas, on or about
             12 January 2014, knowingly and wrongfully distribute
             child pornography, to wit: digital images of a minor, or
             what appears to be a minor, engaging in sexually explicit
             conduct, such conduct being of a nature to bring discredit
             upon the armed forces.

       We are able to reassess the sentence on the basis of the error noted and do so
after conducting a thorough analysis of the totality of circumstances presented by
appellant’s case and in accordance with the principles articulated by our superior
court in United States v. Winckelmann, 73 M.J. 11, 15-16 (C.A.A.F. 2013) and
United States v. Sales, 22 M.J. 305 (C.M.A. 1986). We are confident that based on
the entire record and appellant’s course of conduct, the military judge would have
imposed a sentence of at least that which was adjudged, and accordingly we
AFFIRM the sentence.

      We find this reassessed sentence is not only purged of any error but is also
appropriate. All rights, privileges, and property, of which appellant has been

                                          2
GUICE—ARMY 20150774

deprived by virtue of that portion of the findings set aside by our decision, are
ordered restored.

      Senior Judge CAMPANELLA and Judge HERRING concur.

                                        FOR
                                        FOR THE
                                            THE COURT:
                                                COURT:




                                        MALCOLM H. SQUIRES, JR.
                                        MALCOLM H. SQUIRES, JR.
                                        Clerk of Court
                                        Clerk of Court




                                           3